    

EXHIBIT 10.1
CONVERTIBLE DEBENTURE


DATED:   April 27, 2009


PRINCIPAL AMOUNT: US $511,589.59


INTEREST RATE:  12.0% per annum compounded annually, not in advance


FOR VALUABLE CONSIDERATION, WITS BASIN PRECIOUS MINERALS INC., a Minnesota
corporation (the “Corporation”), hereby acknowledges itself indebted and
promises to pay pursuant to the terms herein to or to the order of CABO DRILLING
(AMERICA) INC., a Washington corporation formerly known as Advanced Drilling,
Inc., and its respective successors and assigns (together, the “Lender”) the
Principal Amount, Expenses and Extension Fee at the Lender’s address as stated
in Section 9.1 or at such other place as the Lender may designate by notice in
writing to the Corporation, and to pay interest thereon from the date hereof at
the Interest Rate calculated in like money at the same place and should the
Corporation at any time make default in payment of any Principal Amount,
Expenses, Extension Fee or Interest, to pay interest on the amount in default
both before and after default and judgment at the Interest Rate in like money at
the same place on the same dates. The amounts owing under this Debenture will be
payable by the Corporation to the Lender as follows (except as otherwise
specified in this Debenture):


 
(a)
payment of US$150,000.00 on the first anniversary of the date of issuance of
this Debenture;



 
(b)
payment of US$150,000.00 on the second anniversary of the date of issuance of
this Debenture; and



 
(c)
payment of the balance of any amounts owing to the Lender pursuant to this
Debenture on the Maturity Date.



The Corporation may prepay the amounts owing to the Lender under this Debenture
in whole or in part, at any time and from time to time, without premium or
penalty, upon five (5) Banking Days notice in writing to the Lender, provided
that the Lender will continue to be entitled to exercise its conversion rights
pursuant to Article 6 hereunder during such notice period.



ARTICLE 1
INTERPRETATION


1.1          Definitions.  In this Debenture the following terms will have the
following meanings:


 
(a)
“Available Shares” means the number of shares issuable to the Lender on full
conversion of all amounts owing under this Debenture;



 
(b)
“Banking Day” means any day on which banks are open for business in Vancouver,
British Columbia;


 
 

--------------------------------------------------------------------------------

 
2


 
(c)
“Commission” has the meaning set out in Section 4.1(g);



 
(d)
“Common Shares” means common stock, par value $0.01 per share, of the
Corporation;



 
(e)
“Conversion Price Per Share” means US $0.20 per Common Share as adjusted by
Section 6.1(c);



 
(f)
“Conversion Shares” has the meaning set out in Section 4.1(o);



 
(g)
“Corporation” means Wits Basin Precious Minerals Inc., a Minnesota corporation;



 
(h)
“Counsel” means an attorney, barrister or solicitor or firm of attorneys,
barristers and solicitors acceptable to the Lender;



 
(i)
“Debenture”, “hereto, “herewith”, “hereof”, “hereby”, “hereunder” and other
similar expressions refer to this Debenture and not any Article, Section,
subsection or any portion thereof;



 
(j)
“Deed of Trust” has the meaning set out in Section 2.2;



 
(k)
“Demand Date” has the meaning set out in Section 6.2;



 
(l)
“Environmental Laws” means all applicable domestic and foreign federal, state,
provincial, municipal or local laws, statutes or ordinances pertaining to the
environment, all applicable rules, regulations or the like promulgated under or
pursuant to such laws, statutes or ordinances and all applicable Governmental
Authorizations or Orders or the like issued or rendered by any Governmental
Authorities under or pursuant to any such laws, statutes, ordinances, rules or
regulations;



 
(m)
“Exchange Act” has the meaning set out in Section 4.2(b);



 
(n)
“Expenses” means all expenses reimbursable to the Lender by the Corporation
pursuant to the terms of this Debenture, including but not limited to the
amounts specified in Sections 4.2(b), 4.4(b) and 8.3;



 
(o)
“Extension Fee” has the meaning set out in Section 6.2;



 
(p)
“Event of Default” means each of the events referred to in Section 7.1;



 
(q)
“Fundamental Change” has the meaning set out in Section 6.1(c);



 
(r)
“Governmental Authority” means the governments of Canada and the United States,
or the government of any state, province, municipality or other political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory or administrative functions, and any corporation or other entity
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing;


 

--------------------------------------------------------------------------------

 
3


 
(s)
“Governmental Authorizations or Orders” mean all licences, permits, consents,
orders, grants, quotas, commitments, rights, privileges, certificates,
judgments, writs, injunctions, awards, determinations, directions, decrees,
demands, material authorizations and approvals (including, without limitation,
those relating to the environment, zoning, water and sewers) now in effect or
hereafter entered into, from any and all Governmental Authorities;



 
(t)
“Guarantor” means Hunter Bates Mining Corporation, a Minnesota corporation;



 
(u)
“Guarantor Property” means all the property and assets of the Guarantor which at
the particular time are subjected (or required by this Debenture to be
subjected) to the Deed of Trust;



 
(v)
“Hazardous Substance” means any substance, product, waste, pollutant, material,
chemical, contaminant, dangerous good, constituent or other material which is or
becomes listed, regulated, or addressed under any Environmental Law;



 
(w)
“Hunter Bates Claims” means the lands listed in Schedule “A” attached hereto;



 
(x)
“Interest” means the accrued and unpaid interest owing, from time to time,
pursuant to this Debenture calculated at the Interest Rate;



 
(y)
“Interest Rate” means 12.0% per annum compounded annually, not in advance;



 
(z)
“Lender” means Cabo Drilling (America) Inc., a Washington corporation;



 
(aa)
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including any agreement to grant any of the foregoing, any
conditional sale or other title retention agreement, any lease in the nature
thereof, and the filing of or agreement to file any notice of security or
financing statement under the applicable legislation of any jurisdiction in
connection with any of the foregoing;



 
(bb)
“Maturity Date” means the third anniversary of the date of issuance of this
Debenture;



 
(cc)
“Permitted Liens” means:



 
(i)
Liens for taxes, assessments or governmental charges not then due and delinquent
or in respect of which the Guarantor has furnished such security as the Lender
may require and which are being contested in good faith by appropriate
proceedings promptly initiated and diligently conducted;



 
(ii)
Liens in the nature of zoning restrictions, easements and rights and
restrictions of record on the use of real property, which do not materially
interfere with the conduct of the business of the Guarantor and do not
materially affect the value of the Guarantor Property subject to such Liens;


 

--------------------------------------------------------------------------------

 
4


 
(iii)
undetermined or inchoate Liens, including unregistered construction Liens,
incidental to current operations of the Guarantor which have not at such time
been filed pursuant to laws against the Guarantor and which relate to
obligations neither due nor delinquent;



 
(iv)
Liens in the form of security given to a public utility or any Governmental
Authority in connection with the operations of the Guarantor in the ordinary
course of its business; and



 
(v)
matters of record as of the date hereof, itemized on Schedule “C” hereto, save
and except for the Subordinated Liens;



 
(dd)
“Person” means an individual, a partnership, a corporation, a trust, an
unincorporated organization, a government or any department, political
subdivision or agency thereof and the heirs, executors, administrators or other
legal representatives of an individual;



 
(ee)
“Pre-Conversion Condition” means the occurrence of either of the following:



 
(i)
the Corporation obtaining the approval of its shareholders to the amendment of
the Corporation’s articles of incorporation to increase the number of authorized
shares of Common Shares available for issuance such that it is legally capable
of issuance of the maximum number of shares of Common Shares issuable upon a
conversion of all amounts owing under this Debenture;



 
(ii)
the delivery to Counsel for the Lender of an opinion from Counsel for the
Corporation opining that the Corporation has taken such steps as are necessary
such that on conversion of all amounts owing under this Debenture the
Corporation will have sufficient authorized capital to effect issuance of the
Available Shares to the Lender;



 
(ff)
“Principal Amount” means the face amount of this Debenture;



 
(gg)
“Securities” has the meaning set out in Section 5.1(e);



 
(hh)
“Securities Act” has the meaning set out in Section 4.2(b);



 
(ii)
“Subordinated Liens” means the Liens listed in Schedule “B” attached hereto;



 
(jj)
“Trigger Date” has the meaning set out in Section 6.2; and



 
(kk)
“US Dollars” means the lawful currency of United States.


 

--------------------------------------------------------------------------------

 
5


1.2          Interpretation Not Affected by Headings.  The division of this
Debenture into Articles, Sections and subsections and the insertion of headings
are for convenience of reference only and will not affect the construction or
interpretation of this Debenture.


1.3          Applicable Law.  This Debenture will be construed in accordance
with the laws of the State of Colorado and the federal laws of the United States
applicable therein, and will be treated in all respects as a Colorado contract.


1.4          Currency.  Unless otherwise specified, all statements of or
references to dollar amounts (without more) in this Debenture will mean lawful
money of the United States.


1.5          Banking Day.  If the date upon which any act or payment hereunder
is required to be done or made falls on a day which is not a Banking Day, then
such act or payment will be duly performed or made if done on the next Banking
Day.


1.6          Number.   Words importing the singular number only will include the
plural and vice versa, words importing the masculine gender will include the
feminine and neuter genders and words importing persons will include firms and
corporations and vice versa


ARTICLE 2
GUARANTEE


2.1          Guarantee.  As an inducement for entering into this Debenture, the
Guarantor hereby guarantees payment to the Lender of any and all indebtedness
now or hereafter owing by the Corporation to the Lender arising under this
Debenture, including the Principal Amount, the Interest, the Extension Fee and
the Expenses due and owing from time to time, and the performance of all of the
obligations of the Corporation hereunder on the following terms:


 
(a)
the Lender, without exonerating in whole or in part the Guarantor, may grant
time, renewals, extensions, indulgences, releases and discharges to, may take
securities from and give the same and any or all existing securities, may
abstain from taking securities from, or from perfecting securities of, may
accept compositions from, and may otherwise deal with the Corporation and all
other persons (including the Guarantor and any other guarantor) and securities,
as the Lender may see fit, and that all dividends, compositions, and moneys
received by the Lender from the Corporation or from any other persons or estates
capable of being applied by the Lender in reduction of the debts and liabilities
hereby guaranteed, will be regarded for all purposes as payments in gross, and
the Lender will be entitled to prove against the estate of the Corporation upon
any insolvency or winding-up in respect of the whole of said debts and
liabilities, and the Guarantor will have no right to be subrogated to the Lender
in respect of any such proof until the Lender will have received from such
estate payment in full of its claim with interest;



 
(b)
the Lender will not be obliged to give the Guarantor notice of default by the
Corporation, and upon any default by the Corporation the Guarantor will be held
bound directly to the Lender as principal debtor in respect of the payment of
the amounts guaranteed hereby;


 

--------------------------------------------------------------------------------

 
6


 
(c)
the Lender will not be bound to exhaust its recourse against the Corporation or
other parties or the securities it may hold before being entitled to payment
from the Guarantor hereunder;



 
(d)
any change or changes in the name of the Corporation will not affect or in any
way limit or lessen the liability of the Guarantor hereunder;



 
(e)
should the Lender receive from the Guarantor a payment or payments in full or on
account of the liability hereunder, the Guarantor will not be entitled to claim
repayment against the Corporation or the Corporation's estate until the Lender's
claims against the Corporation have been paid in full; and in case of
liquidation, winding up or bankruptcy of the Corporation (whether voluntary or
compulsory), the Lender will have the right to rank for its full claim and
receive all dividends or other payments in respect thereof until its claim has
been paid in full and the Guarantor will continue to be liable, up to the amount
guaranteed less any payments made by the Guarantor, for any balance which may be
owing by the Corporation to the Lender; and



 
(f)
the Guarantor will make payment to the Lender of the amount of the debts and
liabilities guaranteed hereby forthwith after demand therefore is made in
writing in accordance with Article 9 and interest at a rate of 12% per annum,
compounded annually, will accrue and be payable by the Guarantor to the Lender
after such demand.



2.2          Security.   To secure the due payment of all amounts from time to
time owing pursuant to this Debenture and the due performance of the obligations
of the Corporation and the Guarantor contained herein but subject to the
Permitted Liens, the Guarantor is concurrently executing and delivering to the
Lender a Deed of Trust to Public Trustee, Mortgage, Security Agreement,
Assignment of Production and Proceeds, Financing Statement and Fixture Filing
(the “Deed of Trust”).


ARTICLE 3
POSSESSION, USE AND RELEASE OF THE GUARANTOR PROPERTY


3.1          The Guarantor Entitled to Possession.   Unless an Event of Default
shall have occurred, the Guarantor will be permitted to possess, use and enjoy
all of the Guarantor Property, as applicable, to take and use the moneys in any
account (subject to any other agreements it may have entered into with respect
thereto) and to receive and use the income and profits thereof including,
without limitation, amounts owed to it under accounts receivable now owned or
hereafter acquired in the ordinary course of business and for the purpose of
carrying on the same.  Notwithstanding the forgoing, the Corporation and/or the
Guarantor will not sell or dispose of any of the Guarantor Property, whether in
the ordinary course of business or otherwise, without the prior written consent
of the Lender.

 

--------------------------------------------------------------------------------

 
7


3.2          Condemnation, Expropriation.   In the event of any taking of any
part of the Guarantor Property by Governmental Authority by power of
condemnation or expropriation or other similar power or of any sale or
conveyance by the Guarantor with the prior written consent of the Lender in lieu
of such taking and in reasonable anticipation thereof where proceedings therefor
might lawfully be exercised to vest such property in the acquirer or
expropriator for the same purposes, the Lender will release the property so
taken or acquired upon the deposit with the Lender of a sum equal to the greater
of (a) the net proceeds of any such taking or exercise of such right of
acquisition or in case of sale in anticipation of such taking (which sale will
require the written approval of the Lender), the net proceeds of such sale and
(b) the aggregate of the Principal Amount, Interest, Extension Fee and Expenses
owing to the Lender under this Debenture.


ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE CORPORATION AND THE GUARANTOR


4.1          Representations and Warranties.  The Corporation and the Guarantor
jointly and severally hereby covenant, represent and warrant to the Lender as
follows (and the Corporation and the Guarantor acknowledge that the Lender is
relying upon these covenants, representations and warranties in connection with
entering into this Debenture and the Guarantors guarantee of the Corporation’s
obligations hereunder) as at the date hereof and, with respect to paragraphs
(a), (b), (d), (e) and (o) also as long as any amounts remaining owing to the
Lender pursuant to this Debenture:


 
(a)
Status.  The Corporation and the Guarantor are corporations duly incorporated
and organized in accordance with, and are validly subsisting and in good
standing under the laws of, each of their jurisdictions of incorporation
respectively.



 
(b)
Corporate Power.  The Corporation and the Guarantor each has the corporate power
to own their property and assets to carry on the business as presently carried
on or proposed to be carried on by them.  The Corporation and the Guarantor are
each duly qualified or licensed and in good standing as a corporation authorized
to do business in each jurisdiction where they respectively carry on their
business or where the nature of the business carried on or proposed to be
carried on or where the location of its property and assets requires to be so
licensed or qualified.



 
(c)
Power, Capacity, Due Execution and Enforceability.  The Corporation and the
Guarantor each has full power, authority and capacity to execute, deliver and
perform this Debenture.  This Debenture and the consummation of the transactions
contemplated hereby by each of the Corporation and the Guarantor have been duly
and validly authorized, executed and delivered by each of them.  Except as set
forth on Schedule 4.1, the execution, delivery and performance of this Debenture
and the consummation of the transactions contemplated hereby by each of the
Corporation and the Guarantor (a) will not require the consent, approval or
authorization of any Person or Governmental Authority (b) will not conflict with
or result in a breach of the articles of incorporation or by-laws of either the
Corporation or the Guarantor or give rise to a right to accelerate or terminate
any contract to which either the Corporation or the Guarantor is a party or by
which either the Corporation or the Guarantor may be bound or which relates to
or may affect the business of either the Corporation or the Guarantor, (c) will
not violate any law, rule, regulation, by-law, ordinance or Governmental
Authorization or Order, (d) will not require any notice under any contract or to
any Person or Governmental  Authority and (e) will not give rise to any Lien on
any of the Guarantor Property other than Permitted Liens.  This Debenture
constitutes (or will constitute when executed) a legally valid and binding
obligation of each of the Corporation and the Guarantor in accordance with its
terms subject to applicable bankruptcy, insolvency and other laws of general
application affecting the enforcement of creditors’ rights generally and to
general equitable principles.


 

--------------------------------------------------------------------------------

 
8


 
(d)
Compliance with Laws, Permits and Licenses.  Each of the Corporation and the
Guarantor has conducted and is conducting its business in material compliance
with all applicable laws, rules, regulations, by-laws, ordinances and
Governmental Authorizations or Orders.  Each of the Corporation and the
Guarantor is not in material breach of such laws, regulations, approvals and
Governmental Authorizations or Orders and each of the Corporation and the
Guarantor is duly licensed, registered or qualified and duly possesses all
material licenses, registrations, qualifications, consents, clearances and
approvals, permits and quotas required in those jurisdictions in which the
Corporation or the Guarantor, as applicable, carries on its business to enable
such business to be carried on as now conducted and as now proposed to be
conducted by it in the future and its property and assets to be owned, leased
and operated.  All such material licenses, registrations, qualifications,
consents, clearances, approvals, permits and quotas necessary to the conduct of
each of the Corporation’s and the Guarantor’s business or for each of the
Corporation and the Guarantor to own, lease and/or operate its property and
assets are valid and subsisting and in good standing and none of the same
contains or is subject to any term, provision, condition or limitation which may
materially adversely change or terminate such license, registration,
qualification, permit or quota by virtue of the completion of the transactions
contemplated hereby and there is no proceeding, action or notice pending or
threatened which may result in the revocation, cancellation, suspension or any
material adverse modification thereof.



 
(e)
Title to Assets.  The Guarantor has good and marketable title, free and clear of
any Liens, other than Permitted Liens or Liens ranking subordinate to the Liens
created by the Deed of Trust, to the Guarantor Property or any part
thereof.  The Hunter Bates Claims and all assets located on, used in connection
with, or used in any mining or exploration operations related to the Hunter
Bates Claims are owned legally and beneficially by the Guarantor.



 
(f)
Subsidiaries.  The Guarantor is 100% owned by the Corporation.



 
(g)
No Guarantees.  Except as set forth on Schedule 4.1 or as otherwise disclosed in
the Corporation’s public filings with the U.S. Securities and Exchange
Commission (the “Commission”), the Corporation or the Guarantor is not a party
to, or bound by, any contract of guarantee, indemnification, assumption or
endorsement or any other like commitment of the obligations (contingent or
otherwise) or indebtedness of any Person.


 

--------------------------------------------------------------------------------

 
9


 
(h)
Absence of Undisclosed Liabilities or Indebtedness.  There are no liabilities or
indebtedness of the Corporation or the Guarantor of any kind whatsoever whether
or not accrued and whether or not determined or determinable, other than:



 
(i)
liabilities disclosed or referred to or reflected in the Corporation’s public
filings with the Commission; and



 
(ii)
liabilities incurred in the ordinary course of business, none of which has
either individually or in the aggregate been or will be materially adverse to
the Corporation or the Guarantor, the results of their operations, their
property or assets, financial condition or manner of conducting their business.



 
(i)
Taxes.  The Corporation and the Guarantor each has filed all tax returns which
are required to be filed by it and, except for taxes which are being contested
and which give rise to no Liens, has paid all taxes (if any) which have become
due as shown on such returns or any assessment received by it or any proposed
assessment of which notice has been given to it.  The income tax liability of
each of the Corporation and the Guarantor each has been paid or provided for in
the accounts of each such corporation and there is no material outstanding
matter of dispute or difference between the Corporation or the Guarantor and any
federal, provincial, state, territorial or municipal taxing authority, agency or
department.  All amounts required to be deducted or withheld by the Corporation
and the Guarantor from employees under any applicable statute have been properly
deducted and withheld and have been remitted to the appropriate authorities
within the prescribed times.



 
(j)
Litigation.  There is no action, suit or proceeding (whether or not purportedly
on behalf of the Corporation or the Guarantor) pending or threatened in writing
against or affecting the Corporation or the Guarantor before any court or before
or by any Governmental Authority, in the United States, Canada or elsewhere, or
before any arbitrator or board save and except for actions commenced by the
Lender and/or its affiliates; and the Corporation and the Guarantor are each not
in default with respect to any judgment, order, writ, injunction, decree or
award of any court, arbitrator or Governmental Authority, in the United States,
Canada or elsewhere.



 
(k)
Environmental Matters.  To the best of the knowledge of each of the Corporation
and the Guarantor, each of the Corporation and the Guarantor and all of their
respective properties, assets and operations are in full compliance in all
material respects with all Environmental Laws.  Neither the Corporation nor the
Guarantor are aware of, nor has either received notice of any past, present or
future conditions, events, activities, practices or incidents which may
interfere with or prevent the compliance or continued compliance of the
Corporation and the Guarantor in all material respects with all Environmental
Laws.  The Corporation and the Guarantor are not aware that any Hazardous
Substances exist on, about or within or have been used, generated, stored,
transported, disposed of on, or released from any of the properties or assets of
any of the Corporation and the Guarantor other than in compliance in all
material respects with all Environmental Laws.


 

--------------------------------------------------------------------------------

 
10


 
(l)
Condition.  Except as set forth on Schedule 4.1, all tangible property and
assets of the Guarantor are in good working order, reasonable wear and tear
excepted, and neither require nor are reasonably expected to require any special
or extraordinary expenditures to remain in such condition and are capable of
being used for their intended purpose in the ordinary course of business
consistent with past practice.



 
(m)
Full Disclosure.  To the best knowledge of the Corporation and the Guarantor,
neither the Corporation nor the Guarantor has any information or knowledge of
any material facts not disclosed to the Lender relating to the Corporation, the
Guarantor or their business or assets which could reasonably be expected to
individually or in the aggregate be material to the Lender.



 
(n)
No Act of Insolvency.  No proceedings or actions have been instituted by the
Corporation or the Guarantor or any Person or threatened by any Person in
connection with or relating to the solvency of the Corporation or the Guarantor.



 
(o)
Shares Issuable Upon Conversion.  The Common Shares, when issued to the Lender
upon conversion of and in accordance with this Debenture (the “Conversion
Shares”), will be duly and validly issued, fully paid and nonassessable and in
compliance with all applicable securities laws.  Such issuance will not give
rise to preemptive rights, rights of first refusal or similar rights by any
other security holders of the Corporation.



4.2          Covenants - Corporation.  The Corporation hereby covenants and
agrees with the Lender as follows:


 
(a)
Payment on Demand.   The Corporation will duly and punctually pay or cause to be
paid all amounts owing hereunder when due.



 
(b)
To Remain a Reporting Corporation.  The Corporation shall cause its Common
Shares to continue to be registered under Sections 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), to timely
comply in all respects with its reporting and filing obligations under the
Exchange Act, to comply with all requirements related to any registration
statement filed pursuant to this Debenture, and to not take any action or file
any document (whether or not permitted by the Securities Act of 1933, as amended
(the “Securities Act”), or the rules promulgated thereunder) to terminate or
suspend such registration or to terminate or suspend its reporting and filing
obligations under the Exchange Act or Securities Act, except as permitted
herein.


 

--------------------------------------------------------------------------------

 
11


 
(c)
To Maintain Market for Securities.  The Corporation will take all action
necessary to continue the listing or trading of its Common Shares on the OTC
Bulletin Board or other exchange or market on which the Common Shares are
trading.  With a view to making available to the Lender the benefits of Rule 144
promulgated under the Securities Act (“Rule 144”), the Corporation shall: (i)
make and keep available adequate current public information, as those terms are
understood and defined in Rule 144, at all times; (ii) use commercially
reasonable efforts to file with the Securities and Exchange Commission (the
“SEC”) in a timely manner all reports and other documents required of the
Corporation under the Securities Act and the Exchange Act (at any time after the
Corporation has become subject to such reporting requirements); (iii) take such
further action as the Lender may reasonably request, all to the extent required
from time to time to enable the Lender to sell the Conversion Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144; and (iv) furnish to Lender, so long as the Holder owns any
Conversion Shares, forthwith upon request (A) to the extent accurate, a written
statement by the Corporation that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act (at any time
after the Corporation has become subject to such reporting requirements); (B) a
copy of the most recent annual or quarterly report of the Corporation and such
other reports and documents so filed by the Corporation; and (C) such other
information as may be reasonably requested in availing the Lender of any rule or
regulation of the SEC that permits the selling of any such securities without
registration.



 
(d)
Perform Covenants and Obligations.  The Corporation will duly and punctually
perform or observe, as the case may be, the covenants and obligations of the
Corporation contained in this Debenture.



 
(e)
Right of Inspection.  Without prejudice to Section 4.3(l), the Lender may, upon
giving the Corporation two (2) Business Days notice in writing, examine and make
copies of all books and records of the Corporation and the Lender may discuss
the affairs, finances and accounts of the Corporation with the Corporation’s
officers and accountants.



 
(f)
Insurance.  The Corporation will maintain policies of insurance, including but
not limited to general liability insurance, in the ordinary course of business
consistent with past practice.



4.3          Negative Covenants.  Unless approved by Lender, the Corporation
covenants that, during the term of this Debenture, it will not (and it will not
permit Guarantor to):


 
(a)
No Prior Liens.  Without the prior written consent of the Lender, create or
permit to be created any Lien (other than a Permitted Lien) upon the Guarantor
Property or any part thereof ranking or purporting to rank in priority to or
pari passu with the Liens created by the Deed of Trust;



 
(b)
No Transfer of Guarantor.  Sell, assign or otherwise dispose of any of its
interest in the Guarantor;



 
(c)
No Issuances of Shares of Guarantor.  Without the prior written consent of the
Lender, issue any shares other securities in the capital of the Guarantor;


 

--------------------------------------------------------------------------------

 
12


 
(d)
No Sale of Assets.  Except in the ordinary course of business, sell, lease,
assign or otherwise dispose of any of the Guarantor Property;



 
(e)
No Surrender of Assets.  Except in the ordinary course of business, release,
surrender or abandon the Guarantor Property or any part of parts thereof, or
move the Guarantor Property or any part or parts thereof from their present
location or locations;



 
(f)
No Redemptions.  Apply any of the Guarantor Property to the redemption or
acquisition of any shares in the capital of the Corporation or the Guarantor;



 
(g)
No Compromise to Rights of Lender.  Take any actions which negatively modify,
amend or compromise the rights of the Lender;



 
(h)
Amendment of Charter Documents/Significant Transactions.  Take any of the
following actions if such action would negatively effect the Lender’s rights
hereunder or under the Deed of Trust without first obtaining consent of the
Lender, which consent will not be unreasonably withheld:



 
(i)
Except as provided in Section 6.1, take any action which modifies or amends the
articles of incorporation or bylaws of the Corporation or the Guarantor;



 
(ii)
Except as provided in Section 6.1, alter the capital structure of the
Corporation or the Guarantor or make any changes to, or authorize any additional
classes or series of shares in the share capital of the Corporation or the
Guarantor, other than issuing additional Common Shares;



 
(iii)
Create or reclassify any class of shares of the Corporation into shares with a
preference or priority as to liquidation, dividends or assets in preference to
the Common Shares;



 
(iv)
Amalgamate, merge or consolidate with any other Person or acquire (whether
through a stock or asset purchase) any other Person or sell, lease or convey all
or substantially all of its assets to another Person;



 
(v)
Take any action which would result in the sale, takeover, merger or
reorganization or a “change in control” of the Corporation or the Guarantor;



 
(vi)
Carry out or complete a Fundamental Change;



 
(i)
No Dividends.  At any time when the Corporation is in arrears of payment of
principal or interest on this Debenture, the Corporation will not:



 
(i)
declare or pay any dividends on any shares of the Corporation; or



 
(ii)
call for redemption or purchase for cancellation or make any capital
distribution with respect to any shares of the Corporation;


 

--------------------------------------------------------------------------------

 
13


 
(j)
No Dissolutions.  Take any action to dissolve, liquidate or wind up the
Corporation or the Guarantor;



 
(k)
No Continuations.  Continue or convert its corporate existence to another
jurisdiction without first obtaining consent of the Lender, which consent will
not be unreasonably withheld; or



 
(l)
Disclosure of Material Non-Public Information.  Provide the Lender or its agents
or Counsel with any information that the Corporation believes constitutes
material non-public information, unless prior thereto the Lender shall have
executed a written agreement regarding the confidentiality of use of such
information (the Corporation understands and confirms that the Lender shall be
relying on the foregoing representations in effecting transactions in securities
of the Corporation).



4.4          Covenants - Guarantor.  The Guarantor hereby covenants and agrees
with the Lender as follows:


 
(a)
Maintenance of Properties.  The Guarantor will diligently maintain in its
current condition with appropriate repair the real property and the tangible
personal property and assets included in the Guarantor Property, reasonable wear
and tear excepted, and will cause to be made all appropriate repairs, renewals
and replacements thereof so as to preserve and protect such Guarantor Property
in its current condition.



 
(b)
Lender Empowered to Perform Covenants.  If the Guarantor will fail to perform
any of the covenants or fulfil any of the conditions contained in this Debenture
required to be performed or fulfilled by the Guarantor, the Lender may in its
discretion, and upon giving of notice to the Guarantor, perform any of the said
covenants or fulfil any such condition capable of being performed by it and, if
any such covenant or condition requires the payment or expenditure of money, it
may make such payments or expenditures out of the Guarantor Property or with its
own funds, or with money borrowed by or advanced to it for such purpose, but
will be under no obligation so to do; and all sums so expended or advanced will
be at once payable by the Corporation, will bear interest at the rate payable
hereunder until paid, and will be secured by the Deed of Trust, provided that
any such performance or payment will be without prejudice to any right that the
Lender might have as a result of such default.



 
(c)
To Pay Rents and Taxes.   The Guarantor will pay all rents, taxes, rates,
levies, assessments and government fees or dues lawfully levied, assessed or
imposed by any Governmental Authority in respect of the Guarantor Property or
any part thereof as and when the same will become due and payable, and will
provide to the Lender, when requested, evidence establishing such payment.



 
(d)
Perform Covenants and Obligations.  The Guarantor will duly and punctually
perform or observe, as the case may be, the covenants and obligations of the
Guarantor contained in this Debenture.


 

--------------------------------------------------------------------------------

 
14


 
(e)
Environmental Compliance.  The Guarantor will operate all property owned, leased
or otherwise used by it such that no material obligation, including a clean-up
or remedial obligation, will arise under any Environmental Law, provided
however, that if any such claim is made or any such obligation arises, the
Guarantor will immediately satisfy or contest such claim or obligation at its
own cost and expense.



 
(f)
Right of Inspection.  The Lender may, upon giving the Guarantor two (2) Business
Days notice in writing, examine and make copies of all books and records of the
Guarantor and the Lender may discuss the affairs, finances and accounts of the
Guarantor with the Guarantor’s officers and accountants and/or the Corporation’s
officers and accountants.



ARTICLE 5
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE LENDER


5.1           Representations and Warranties.  The Lender hereby covenants,
represents and warrants to the Corporation as follows (and the Lender
acknowledges that the Corporation is relying upon these covenants,
representations and warranties and connection with the Corporation’s issuance of
this Debenture and the performance of its obligations) as of the date hereof:


 
(a)
Status.  The Lender is a corporation duly incorporated and organized in
accordance with, and is validly subsisting and in good standing under the laws
of its jurisdiction of incorporation.



 
(b)
Corporate Power.  The Lender has the corporate power to own its property and
assets to carry on the business as presently carried on or proposed to be
carried on by it.  The Lender is duly qualified or licensed and in good standing
as a corporation authorized to do business in each jurisdiction where it carries
on its business or where the nature of the business carried on or proposed to be
carried on or where the location of its property and assets requires it to be so
licensed or qualified.



 
(c)
Power, Capacity, Due Execution and Enforceability.  The Lender has the full
power and capacity to execute, deliver and perform this Debenture.  This
Debenture and the consummation of the transactions contemplated hereby by the
Lender have been duly and validly authorized, executed and delivered by the
Lender.  The execution, delivery and performance of this Debenture by the Lender
and the consummation of the transactions contemplated hereby by the Lender (a)
will not require the consent, approval or authorization of any Person or
Governmental Authority (b) will not conflict with or result in a breach of the
articles or by-laws of the Lender, (c) will not violate any law, rule,
regulation, by-law, ordinance or Governmental Authorization or Order and (d)
will not require any notice under any contract or to any Person or Governmental
Authority.


 

--------------------------------------------------------------------------------

 
15


 
(d)
Compliance with Laws, Permits and Licenses.  The Lender has conducted and is
conducting its business in material compliance with all applicable laws, rules,
regulations, by-laws, ordinances and Governmental Authorizations or Orders.  The
Lender is not in material breach of such laws, regulations, approvals and
Governmental Authorizations or Orders and the Lender is duly licensed,
registered or qualified and duly possesses all material licenses, registrations,
qualifications, consents, clearances and approvals, permits and quotas required
in those jurisdictions in which the Lender carried on its business to enable
such business to be carried on as now conducted.  All such material licenses,
registrations, qualifications, consents, clearances, approvals, permits and
quotas necessary to the conduct of Lender’s business are valid and subsisting
and in good standing and none of the same contains or is subject to any term,
provision, condition or limitation which may materially adversely change or
terminate such license, registration, qualification, permit or quota by virtue
of the completion of the transactions contemplated hereby and there is no
proceeding, action or notice pending or threatened which may result in the
revocation, cancellation, suspension or any material adverse modification
thereof.



 
(e)
Acquisition for Investment.  The Lender is acquiring this Debenture solely for
its own account and not with a view to or for sale in connection with
distribution.  The Lender does not have a present intention to sell this
Debenture or any Common Shares issued upon conversion of all or any portion of
this Debenture (collectively, the “Securities”), nor a present arrangement
(whether or not legally binding) or intention to effect any distribution of any
of the Securities to or through any person or entity; provided, however, that by
making the representations herein, the Lender does not agree to hold the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with Federal and state
securities laws applicable to such disposition.  The Lender acknowledges that it
(i) has such knowledge and experience in financial and business matters such
that Lender is capable of evaluating the merits and risks of Lender’s investment
in the Corporation, (ii) is able to bear the financial risks associated with an
investment in the Securities and (iii) has been given full access to such
records of the Corporation and the Guarantor and to the officers of the
Corporation and the Guarantor as it has deemed necessary or appropriate to
conduct its due diligence investigation.



 
(f)
Rule 144.  The Lender understands that the Securities must be held indefinitely
unless such Securities are registered under the Securities Act or an exemption
from registration is available.  The Lender acknowledges that it is familiar
with Rule 144, and that the Lender has been advised that Rule 144 permits
resales only under certain circumstances.  The Lender understands that to the
extent that Rule 144 is not available, the Lender will be unable to sell any
Securities without either registration under the Securities Act or the existence
of another exemption from such registration requirement.



 
(g)
General.  The Lender understands that the Securities are being offered and sold
in reliance on a transactional exemption from the registration requirements of
federal and state securities laws and the Corporation is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Lender set forth herein in order to determine the
applicability of such exemptions and the suitability of the Lender to acquire
the Securities.  The Lender understands that no United States federal or state
agency or any government or governmental agency has passed upon or made any
recommendation or endorsement of the Securities.


 

--------------------------------------------------------------------------------

 
16


 
(h)
No General Solicitation.  The Lender acknowledges that the Securities were not
offered to the Lender by means of any form of general or public solicitation or
general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which the
Lender was invited by any of the foregoing means of communications.  The Lender,
in making the decision to acquire the Securities, has relied upon independent
investigation made by it and has not relied on any information or
representations made by third parties.



 
(i)
Accredited Investor.  The Lender is an “accredited investor” (as defined in Rule
501 of Regulation D), and the Lender has such experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in the Securities.  The Lender is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act and the Lender is not a
broker-dealer.  The Lender acknowledges that an investment in the Securities is
speculative and involves a high degree of risk.



 
(j)
Certain Fees.  The Lender has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, commissions, finders’
structuring fees, financial advisory fees or other similar fees in connection
with this Debenture or the transactions contemplated hereby.



 
(k)
Legend.  The Lender acknowledges and agrees that, until such time as the
Conversion Shares may be sold by the Lender pursuant to Rule 144, each
certificate representing the Conversion Shares shall be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required by applicable state securities or “blue sky” laws):



THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR WITS BASIN PRECIOUS MINERALS INC. SHALL HAVE RECEIVED
AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES
ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.

 

--------------------------------------------------------------------------------

 
17


 
(l)
Dismissal of Claims.  The Lender (formerly known as Advanced Drilling, Inc.) and
its affiliates, have, on or prior to the date hereof, dismissed with prejudice
and withdrawn or cancelled any complaint and/or notice of lis pendens filed
relating to or pertaining any interests in the Hunter Bates Claims or any assets
related thereto to the satisfaction of the Corporation and Guarantor, in their
good faith discretion.



ARTICLE 6
CONVERSION


6.1          Conversion at the Demand of Lender.  Upon and subject to the
provisions and conditions herein contained, the Lender will have the right, at
any time prior to the Maturity Date or such time when this Debenture is fully
repaid, to convert any portion of the amounts owing under this Debenture, into
Common Shares of the Corporation at the Conversion Price Per Share subject to
the following:


 
(a)
Procedure for Conversion.  If the Lender wishes to convert all or a portion of
the amount owing under this Debenture into Common Shares (with the amount the
Lender wishes to convert being referred to as the “Conversion Amount”), the
Lender will deliver notice in writing to such effect (the “Conversion
Notice”).  The Lender will indicate in the Conversion Notice the number of
Common Shares to which the Lender is entitled upon conversion.  Within 10
Business Days after delivery of the Conversion Notice the Corporation will cause
to be issued that number of whole Common Shares, as applicable, as equals the
Conversion Amount in respect of which the conversion right is exercised (as
specified in the Conversion Notice) divided by the Conversion Price Per Share.



 
(b)
Mandatory Conversion.  If the closing market price of the Common Shares exceeds
US $0.50 per Common Share for thirty (30) consecutive Business Days, then the
Corporation has the option to require the conversion of any remaining amounts
owing hereunder at the Conversion Price Per Share.  If the Corporation wishes to
exercise its option to require the conversion of any remaining amounts
outstanding then the Corporation must provide notice in writing to the Lender
(the “Mandatory Conversion Notice”).  Within 10 Business Days after delivery of
the Mandatory Conversion Notice the Corporation will cause to be issued that
number of whole Common Shares, as applicable, as equals the balance then
remaining owing under the Debenture divided by the Conversion Price Per Share.



 
(c)
Adjustment of Conversion Price Per Share.  If and whenever at any time after the
date this Debenture is issued, the Corporation will (i) subdivide or re-divide
its then outstanding Common Shares into a greater number of Common Shares, (ii)
reduce, combine or consolidate its then outstanding Common Shares into a lesser
number of Common Shares or (iii) issue Common Shares (or securities exchangeable
for or convertible into Common Shares) to the holders of all or substantially
all of its then outstanding Common Shares by way of a stock dividend or other
distribution (any of such events herein called a “ Fundamental Change”), then
the Conversion Price Per Share will be adjusted effective immediately after the
effective date of any such event in (i) or (ii) above or the record date at
which the holders of Common Shares are determined for the purpose of any such
dividend or distribution in (iii) above, as the case may be, by multiplying the
Conversion Price Per Share by a fraction, the denominator of which will be the
number of Common Shares outstanding immediately after giving effect to such
Fundamental Changes including, in the case where securities exchangeable for or
convertible into Common Shares are distributed, the number of Common Shares that
would be outstanding if such securities were exchanged for or converted into
Common Shares and the numerator of which will be the number of Common Shares
outstanding on such effective date or record date, as the case may be, before
giving effect to such Fundamental Changes.


 

--------------------------------------------------------------------------------

 
18


 
(d)
No Restrictions.  Except as set forth in Section 5.1(f), the Corporation
covenants that any Common Shares issued on conversion pursuant to this Section
6.1 will not be subject to any trading restrictions at the time of issuance.



6.2          Capital Alteration.  The Corporation’s issuance of Common Shares
pursuant to any voluntary or forced conversion in accordance with Section 6.1
above will be subject to satisfaction by the Corporation of the Pre-Conversion
Condition.  If the Corporation has not satisfied the Pre-Conversion Condition as
at issuance of this Debenture, then the Corporation will use its commercially
reasonable best efforts to, on or prior to the date that is ninety (90) days
after the date of issuance of this Debenture (the “Trigger Date”), satisfy the
Pre-Conversion Condition.  If the Corporation is not able to satisfy the
Pre-Conversion Condition, then on the final day of each seven (7) day period
following the Trigger Date that the Corporation is unable to satisfy the
Pre-Conversion Condition, until the date that is fifty-six (56) days after the
Trigger Date (the “Demand Date”), the Corporation will be required to pay the
Lender as liquidated damages (and not as a penalty) an amount equal to 2% of the
outstanding Principal Amount and Interest as of such day, payable in cash or
shares of Common Shares (valued at a conversion price of Conversion Price Per
Share) at the option of the Corporation (the “Extension Fee”) and if (i) at any
time after the Trigger Date the Corporation has not paid the Extension Fee when
due and (ii) there has been no prior conversion or other payment or full
satisfaction of the amounts owing under this Debenture, then the Lender may
demand repayment by the Corporation of all of then outstanding amounts owing
under this Debenture by providing the Corporation seven (7) days written
notice.  For greater certainty, the failure of the Corporation to satisfy
payment to the Lender upon such demand being made will constitute an Event of
Default under Section 7.1 entitling the Lender to exercise any and all remedies
available to it as a consequence of such default.  If the Pre-Conversion
Condition is satisfied by obtaining shareholder approval to the amendment of the
Corporation’s articles of incorporation to increase the number of authorized
shares, then the Corporation will implement and give effect to the increase to
the number of authorized shares as soon as reasonably practicable following
obtaining shareholder approval.


ARTICLE 7
DEFAULT


7.1          Events of Default.   An Event of Default shall have occurred (and
continued through any applicable cure period) upon the occurrence of any of the
following:


 
(a)
the default by the Corporation or the Guarantor in the payment of any amounts
payable hereunder, as and when the same falls due;


 

--------------------------------------------------------------------------------

 
19


 
(b)
the default by the Guarantor under the Deed of Trust, and such default is not
cured (if capable of cure) within five (5) Banking Days of receiving written
notice from the Lender in connection therewith;



 
(c)
the Corporation will neglect to carry out or observe any other covenant or
condition herein contained and on its part to be observed, and the Corporation
fails to cure, or diligently commence and continue to cure to the satisfaction
of the Lender acting reasonably, such default within five (5) Banking Days of
receiving written notice from the Lender in connection therewith;



 
(d)
the failure of the Corporation to satisfy the Pre-Conversion Condition on or
before the Demand Date;



 
(e)
the commission of an act of bankruptcy by the Corporation or the Guarantor, or
the making by the Corporation or the Guarantor of a proposal or general
assignment for the benefit of either of their creditors or other acknowledgement
of the Corporation or the Guarantor of insolvency;



 
(f)
the enforceability of an execution, sequestration, extent or any other process
of any court against the Corporation or the Guarantor, or the levy of a distress
or analogous process upon its property or assets or any part thereof unless the
execution, sequestration, extent or other process of the court or distress or
analogous process is in good faith disputed by the Corporation or the Guarantor;



 
(g)
the failure by the Corporation or the Guarantor to perform or observe any of the
covenants, conditions or agreements to be performed or observed by them
hereunder within five (5) Banking Days of receiving written notice from the
Lender in connection therewith; or



 
(h)
the making of any representation or warranty by the Corporation or the Guarantor
herein which was incorrect as of the date made, and such representation or
warranty is not cured (if capable of cure) within five (5) Banking Days of
receiving written notice from the Lender in connection therewith.



ARTICLE 8
VARIOUS PROVISIONS


8.1          Release of Security.  Upon satisfaction by the Corporation of all
amounts owing hereunder, the Lender will release its security in accordance with
section 4.1 of the Deed of Trust.


8.2          No Waiver.  This Debenture may not be amended except by a writing
executed by the Lender, the Corporation and the Guarantor. No consent or waiver
by the Lender will be effective unless made in writing and signed by an
authorized officer of the Lender.  Any indulgence or forbearance or failure by
the Lender to insist on the strict and timely performance of any provision of
this Debenture will not affect the future right of the Lender to insist on the
strict and timely performance of the same or any other provision of this
Debenture thereafter.

 

--------------------------------------------------------------------------------

 
20


8.3          Costs and Expenses.  The Corporation agrees to pay to the Lender:


 
(a)
all professional fees incurred by the lender in negotiating the terms of and in
entering into this Debenture, including but not limited to all professional fees
incurred in preparing and negotiating the Term Sheet evidencing the business
terms of the Debenture, negotiating and finalizing the form of this Debenture,
and all documents to be prepared ancillary thereto, together with all
professional fees incurred by the Lender in registering a mechanics lien against
the Corporation, preparing and filing a Complaint and Lis Pendens and
discharging same, all of which professional fees shall be for an amount no
greater than US $60,000.00; the parties hereby acknowledge and agree that
US$60,000.00 has been included in the Principal Amount for the payment of such
professional fees; and



 
(b)
forthwith upon demand, all reasonable costs, charges and expenses (including
legal fees and expenses on a solicitor and his own client basis) of or incurred
by the Lender in connection with the administration or enforcement of its rights
hereunder, including all such costs, charges and expenses incurred in connection
with the taking possession, protecting, preserving, collecting or realizing upon
all or any part of the Guarantor Property, which costs, charges and expenses
will not be subject to any cap.



The Corporation also agrees to pay to the Lender interest on all appropriate
professional fees, costs, charges and expenses of or incurred by it from the
date such costs, charges and expenses occurred. All such sums payable pursuant
to this Section 8.3 will be added to the Principal Amount of the indebtedness
contemplated herein and will be paid out in accordance with the terms of this
Debenture and shall be secured by the Deed of Trust as if forming part of the
original Principal Amount contemplated herein.


8.4          Remedies Subject to Applicable Law.  All rights, remedies and
powers provided herein may be exercised or enforced only to the extent that the
exercise or enforcement thereof does not violate any applicable provision of law
and all the provisions of this Debenture are intended to be subject to all
applicable mandatory provisions of law which may be controlling in the
circumstances and to be limited to the extent necessary so that they will not
render this Debenture invalid, unenforceable or not entitled to be recorded,
registered or filed under the provisions of any applicable law. Any provision
hereof contrary to applicable law will be deemed to be ineffective and will be
severable from and not invalidate any other provision of this Debenture.


8.5          No Merger.   The acceptance and holding of this Debenture will not
constitute any merger or in any way limit or affect the rights of the Lender
under any other security held for the payment and performance of any
indebtedness or liability of the Corporation.


8.6          Time of the Essence.  Time is of the essence of the provisions of
this Debenture.

 

--------------------------------------------------------------------------------

 
21


ARTICLE 9
NOTICES


9.1          Notices.  Any notice given pursuant to the provisions of this
Debenture will be in writing and will be validly and effectively given if
addressed to the Corporation at:


Wits Basin Precious Minerals Inc.
900 IDS Center
80 South 8th Street
Minneapolis, MN  55402-8773
USA


Attention: President
Facsimile: (612) 395-5276


and to the Guarantor at:


Hunter Bates Mining Corporation
900 IDS Center
80 South 8th Street
Minneapolis, MN  55402-8773
USA


Attention: President
Facsimile: (612) 395-5276


and to the Lender at:


Cabo Drilling (America) Inc.
3rd Floor, 120 Lonsdale Avenue
North Vancouver, BC  V7M 2E8
Canada


Attention: President
Facsimile: (604) 983-8056


With a copy to:


Synergy Business Lawyers
Suite 2480 – 1066 West Hastings Street
Vancouver, BC  V6E 3X2
Canada


Attention: Darcy L. Wray
Facsimile: (604) 685-8187


and delivered personally or sent by telex, telegram, telecopy or similar means
of recorded communication or mailed in Canada by registered mail and will be
deemed to have been validly and effectively given (i) when delivered personally
to such address (ii) on the first Banking Day next following the sending of such
notice by telex, telegram, telecopy or similar means of recorded communication
or (iii) 72 hours following the mailing of the same. Either party may from time
to time notify the other in writing of a change of address for service in the
manner set forth herein which thereafter, until changed by like notice, will be
the address of such party for all purposes of this Debenture.

 

--------------------------------------------------------------------------------

 
22


ARTICLE 10
SUPPLEMENTAL DOCUMENTATION


10.1         Further Assurances.  At any time and from time to time, upon the
written request of the Lender, and at the sole expense of the Corporation, the
Corporation will promptly and duly execute and deliver such further instruments
and documents and take such further action as the Lender may reasonably request
for the purpose of obtaining or preserving the full benefits of this Debenture
and of the rights and powers herein granted including, without limitation, the
filing of any copies of this Debenture or any notice with respect thereto in any
jurisdiction in connection with the perfection of the Lien created hereby.


The Corporation further agrees that the Lender will have the right to require
the form of this Debenture be amended or supplemented (i) to reflect any changes
in the laws of any relevant jurisdiction, whether arising as a result of
statutory amendments, court decisions or otherwise; (ii) to facilitate the
registration of appropriate forms of this Debenture in all appropriate
jurisdictions; or (iii) if the Corporation amalgamates with any other Person or
enters into any corporate reorganization, permitted hereunder, in each case in
order to confer upon the Lender the Lien intended to be created hereby, except
that in no event will the Lender require that any such amendment be effected or
that any such supplementary security be granted if the result thereof would be
to grant to the Lender greater rights than is otherwise contemplated in this
Debenture.


10.2         Correction of Manifest Errors.  The parties hereto may correct
typographical, clerical and other manifest errors in this Debenture provided
that such correction will, in the opinion of the Lender, in no way prejudice the
rights of the Lender hereunder, and the parties hereto may execute all such
documents as may be necessary to correct such errors.


ARTICLE 11
MISCELLANEOUS


11.1         Debenture Legislation.  In this Section 11.1, the term “applicable
legislation” means the provisions, if any, of any statute of Colorado, and the
regulations under any such statute, relating to debentures and to the rights,
duties and obligations of trustees under trust indentures, to the extent that
such provisions are at the time in force and applicable to this Debenture.


If and to the extent that any provision of this Debenture limits, qualifies or
conflicts with a mandatory requirement of applicable legislation, such mandatory
requirement will prevail to the extent of such limitation, qualification or
conflict without invalidating the remaining provisions of this Debenture or
affecting the validity or enforceability of such provision in any other
jurisdiction.  The Corporation and the Lender agree that each will at all times
in relation to this Debenture and any action to be taken hereunder, observe and
comply with and be entitled to the benefits of applicable legislation.

 

--------------------------------------------------------------------------------

 
23


Any statutory declaration required by applicable legislation may be made by one
or more of the officers of the Corporation.


11.2        Acknowledgment of Receipt.  The Corporation acknowledges receipt of
an executed copy of the Debenture.


11.3        Financing Statements.  The Corporation waives all rights to receive
from the Lender a copy of any financing statement, financing change statement or
verification statement filed, issued or obtained at any time in respect of this
Debenture.


11.4        Waiver.  To the full extent permitted by law, the Corporation:


 
(a)
waives all of the rights, benefits and protections given by the provisions of
any existing or future statute which impose limitations upon the powers, rights
or remedies of a secured party or upon the methods of realization of security,
including any seize or sue or anti-deficiency statute or any similar provisions
of any other statute; and



 
(b)
agrees that it will not at any time insist upon, claim, plead, or take any
benefit or advantage of any appraisement, valuation, stay, extension,
moratorium, redemption, or similar law now or hereafter in force in order to
prevent, delay, or hinder the enforcement of this Debenture and the Corporation
for itself and all who claim through it, so far as it or they now or in the
future may lawfully do so.



11.5        Pledge of Debenture.  This Debenture may be transferred and
assigned, deposited with and pledged by the Corporation to the Lender as a
general and collateral security for the payment and performance of its future
indebtedness and obligation and liabilities and, when redelivered to the
Corporation or its nominees, will forthwith be cancelled; but this Debenture
will not be deemed to have been redeemed by reason of the Corporation having
ceased to be in debt while this Debenture was so assigned, deposited or pledged
and no payment will reduce the amount secured under the Deed of Trust unless
specifically appropriated to and noted on this Debenture at the time of payment.


11.6        Further Advances.   Neither the issue and delivery of this Debenture
nor the advance of any funds hereunder will obligate the Lender to advance any
further funds hereunder.


11.7        Security Additional.  This security is in addition to and not in
substitution for any other security now or hereafter held by the Lender and no
payment to the Lender will constitute payment under this Debenture unless
specifically so appropriated by the Lender by notation of such payment on this
Debenture.


11.8        Survival of Representations and Warranties.  All representations and
warranties made by the Corporation and/or the Guarantor hereunder shall survive
the delivery of this Debenture so long as any amounts owing under this Debenture
remain outstanding.

 

--------------------------------------------------------------------------------

 
24


11.9        Assignment.  Neither the Corporation or the Guarantor, on one hand,
or the Lender, on the other hand, will assign this Debenture or their respective
rights or obligations under this Debenture to any person without the express
written consent of the other party, which consent may not be withheld
unreasonably.


11.10      Forum for Disputes.  The parties agree that any action brought by any
party under or in relation to this Debenture, will be brought exclusively in a
court located in the State of Colorado.
Each party irrevocably agrees to and submits to the jurisdiction and venue of
any such court and waives any objection to venue laid therein, including any
objection based on an assertion of inconvenience of such forum or forum non
conveniens.

 

--------------------------------------------------------------------------------

 
25

IN WITNESS WHEREOF the Corporation has caused this Debenture to be duly executed
and delivered as of the date set out below.



 
Execution Date
 
Officer Signature
 
____________________________
Signature
____________________________
Print Name
____________________________
Address
____________________________
Professional Capacity
Y
 
 
09
M
 
 
04
D
 
 
28
 
WITS BASIN PRECIOUS
MINERALS INC. by its
Authorized Signatory
 
 
/s/ Mark D. Dacko
Print Name
Mark D. Dacko



Officer Signature
 
____________________________
Signature
____________________________
Print Name
____________________________
Address
____________________________
Professional Capacity
Y
 
 
09
M
 
 
04
D
 
 
28
 
HUNTER BATES MINING
CORPORATION by its
Authorized Signatory
 
 
/s/ Mark D. Dacko
Print Name
Mark D. Dacko
       
Officer Signature
   
 
____________________________
Signature
____________________________
Print Name
____________________________
Address
____________________________
Professional Capacity
Y
 
 
09
M
 
 
04
D
 
 
28
 
CABO DRILLING (AMERICA) INC.
by its Authorized Signatory
 
/s/ John Versfelt
Print Name
John Versfelt

 
 

--------------------------------------------------------------------------------

 